OPINION,
Mb. Cheep Justice Paxson :
The plaintiff seeks to hold the defendant company responsible in damages, because (a) he was, as he alleges, suspended from the service of the company maliciously, and without probable cause, under circumstances which tended to cast suspicion upon his integrity, and that, after an investigation, he was not reinstated, although the result of said investigation showed that he had committed no fraud upon the company; and (5) that the defendant company, through its general superintendent, Elliott Plolbrook, (one of the defendants,) at the time of such suspension and at various times from then until the time of the discharge, and thereafter, caused to be published in the newspapers in the city of Pittsburgh various libelous articles, the substance of which was that the plaintiff and his co-employees had been guilty of dishonest conduct in their employment; had robbed the company, and appropriated the money to their own use; that well-grounded suspicions and charges of this fact had caused the suspension aforesaid, and that subsequent investigation had established the truth of these suspicions and charges. It was further alleged that the said Elliott Holbrook was the highest officer of the company in *297Pittsburgh, and had general authority to give the public whatever information he saw fit, in reference to the affairs of the road; to decide what information was proper to be so given, and to speak for the company generally in reference to the affairs of the road coming within his department; and that he personally conducted and controlled the investigation aforesaid.
It appeared that the plaintiff was in the employ of the defendant company, as traveling passenger-agent, in the passenger-ticket department. By reason of alleged irregularities in this department, the general superintendent, in the year 1887, suspended all the employees therein, pending an investigation. The right to do this was not, and could not well be disputed, without a greater shock to ■ the relations of employer and employee than we are disposed to sanction. A railroad corporation, or an individual, may discharge an employee with or without cause, at pleasure, unless restrained by some contract; so that I do not see that the questions of malice and want of probable cause have anything to do with the case. If an employer, in discharging a clerk or other employee, casts an unjust imputation upon his character, that is quite another matter, for which he might be held responsible. In this case, no aspersion appears to have been cast upon plaintiff’s character, except such as might be inferred from his suspension. No charge was made against him.
The other charge, that the railroad company was responsible for-a libel published by its general superintendent, is yet more novel. It would certainly be carrying the doctrine of respondeat superior to an extreme length. The doctrine is hard enough as it is, and we are not disposed to push it further. There was not a scintilla of testimony to show that the company published a libel, authorized any one else to do so, dr knew that it had been done. It appears that when it became known that irregularities were supposed to exist in the ticket department of the company, a number of reporters, with the irrepressible enterprise for which they are somewhat celebrated, proceeded, in their own way, to investigate the matter and lay the fruits thereof before the public through the Pittsburgh newspapers. But there was no evidence that these articles were dictated or even inspired by the company, or by Mr. Hol-brook. That he was beset by the reporters for information is *298certain; that he gave very little, and that very reluctantly, is equally certain. And even if he furnished all the information which the plaintiff imputes to him, it would not make him responsible for a libel, unless he went one step further, and procured its publication. Of this there was no evidence. The proprietors of the respective newspapers may or may not.be responsible in damages for the publication; the defendant company and Mr. Holbrook clearly aré not.
We are of opinion that the plaintiff has no case, and that the nonsuit was properly entered.
Judgment affirmed.